Citation Nr: 0004005	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  91-40 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include schizophrenia and post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for disabilities 
involving the neck and back.  

5.  Entitlement to service connection muscle spasms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active duty from July 1978 to December 1978 
with the United States Marine Corps; active duty for training 
from September 1, 1979, to September 16, 1979, and June 28, 
1980, to July 12, 1980, with the Unites States Marine Corps 
Reserve; and active duty from June 1982 to September 1982 
with the United States Army.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  PTSD or any other acquired psychiatric disorder, to 
include schizophrenia, was not present in service or manifest 
within one year thereafter, and there is no evidence of PTSD 
or any other acquired psychiatric disorder causally linked to 
service.  

2.  There is no competent medical evidence linking 
postservice headaches to any incident in service.  

3.  There is no competent medical evidence linking 
postservice tinnitus to any incident in service.  

4.  There is no competent medical evidence linking 
postservice neck and back complaints to any incident in 
service.  

5.  There is no competent medical evidence linking 
postservice muscle spasms to any incident in service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder, including PTSD and schizophrenia, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5107(a) (West 1991).  

4. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for disability 
involving the neck and back.  38 U.S.C.A. § 5107(a) (West 
1991).  

5.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for muscle spasms.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Law and Regulations 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  In the case of psychosis, service incurrence 
may be presumed if the disease is manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

Factual Background

Private records from April 1982 show that the veteran was 
transferred to the hospital from jail after being arrested 
for apparently living in a library.  Following the evaluation 
the diagnoses were adult situational reaction with depression 
and passive-aggressive personality disorder.  (The Board 
notes that this treatment was not during a period of active 
service.).  

A review of the service medical records (SMRs) is negative 
for any complaints, treatment, or report of headaches, 
tinnitus, neck or back complaints, or muscle spasms.  These 
records do show that the veteran was referred for therapy in 
July 1982 during his fourth week of boot camp.  It was noted 
that he was experiencing problems getting along with his 
peers and commanding officers.  Following evaluation, the 
diagnoses were passive-aggressive personality disorder and 
pathological liar.  

In September 1989, the veteran filed his original claim for 
benefits.  He related that he was struck by a drill sergeant 
in boot camp and that ever since he had had headaches and 
neck problems.  At hearings in 1991 and 1993, the veteran 
expounded on his contentions, adding that this incident had 
resulted in chronic stiffness in the neck and back.  He said 
that the ringing in the ears and muscle spasms began in 1989.  
A March 1992 statement by a fellow serviceman attests that a 
sergeant struck the veteran.  At the 1993 hearing, the 
veteran argued that he had a psychiatric disorder also as a 
result of being struck by the drill sergeant.  

Post service medical records include private and VA records 
through 1997.  These records are replete with treatment for 
psychiatric complaints from the time that the veteran 
underwent surgery on his hand in late 1983.  In December 
1983, the veteran was noted to have schizotypal personality 
disorder and Haldol was prescribed.  A private physician, M. 
J. Vargas, M.D., reported in May 1984 that the veteran 
developed a paranoid disorder after a 2 week hospitalization 
for treatment of a hand infection in December 1983.  It was 
noted that the veteran was ultimately transferred to a 
halfway house where he was placed on psychotropic 
medications.  

The Board notes that review of the additional records 
reflects that the veteran's psychiatric diagnosis has 
essentially remained the same over the years.  For example, 
private physicians in 1984 and 1985 both diagnosed paranoid 
schizophrenia.  The 1985 examiner also diagnosed a schizoid 
personality disorder.  More recently, VA examiners diagnosed 
paranoid schizophrenia in May 1992 and in January 1997.  

At the May 1992 examination, the veteran reported that only 
one traumatic event occurred during service.  He said that 
during his boot camp training, a drill sergeant became so 
frustrated with him that he forcibly struck him on both sides 
of the head with his palms.  The examiner added that the 
veteran had apparently read of symptoms of PTSD in a 
pamphlet, and believed that he had that disorder.  The 
veteran complained of non-specific, weird dreams that did not 
awaken him.  He never experienced nightmares or relived any 
traumatic episodes sustained while in service and did not 
describe anything close to flashbacks.  The veteran gave a 
history that included that his mother had had psychiatric 
problems, to include hospitalization.  Following an 
evaluation, the examiner noted that the veteran apparently 
began having auditory hallucinations shortly after the 
inservice incident, but his illness, "apparently" 
schizophrenia, was not "attended to" until approximately 
1984.  He had since lived in a board-and-care home while 
receiving Social Security Administration (SSA) benefits.  
(The record reflects that the veteran has received these 
benefits since 1979.)  

At another VA psychiatric examination in January 1997, it was 
noted that the veteran was referred for compete evaluation of 
possible metal disorders and specific opinions as to certain 
questions.  The examiner noted that she reviewed the claims 
file.  The veteran had not worked since 1990.  He admitted 
fourteen years of alcohol abuse from 1975 to 1989.  Since 
1995, he had been treated at the VA medical center.  In 1995, 
he had been involuntarily hospitalized at a private facility.  
Following his release, he was not accepted back into the 
board-and-care house where had had lived, so he ended up on 
the streets until about November 1995 when he became involved 
in outpatient treatment at the VA facility.  He currently 
resided at another board-and-care facility.  He spent his 
time practicing with his guitar and working on electronic 
projects.  The veteran reported that he had no current 
friends.  

The examiner noted that the MMPI profile was congruent with 
the diagnosis of paranoid schizophrenia.  It was also 
reported that the appellant had read about PTSD and he 
believed that this diagnosis fit him.  Again, it was related 
that the veteran had been struck by his drill sergeant.  The 
examiner indicated, however, that the veteran did not 
describe the kind of trauma that meets the criteria for PTSD, 
and she stated that he clearly did not meet the criteria for 
this diagnosis.  Further, it was noted that he had a long 
history of paranoid schizophrenia.  On mental status 
examination, he was oriented times 3 and cooperative.  His 
speech was guarded and lacked spontaneity.  He tended to only 
answer questions asked.  His verbal responses tended to be 
vague, and seemed to reflect a combination of paranoid 
tendencies and a lack of clear thinking.  He admitted current 
auditory hallucinations.  

The examiner's diagnoses/conclusion were that the MMPI-II 
results were congruent with the diagnosis of a schizophrenic 
disorder, paranoid type.  Similarly, the clinical interview 
and the patient's history were congruent with the diagnosis 
of paranoid schizophrenia.  She added that while the veteran 
claimed to have PTSD, he clearly did not meet the criteria 
for that disorder.  

In response to the question of when was the apparent 
psychiatric illness first clinically manifested, the 
physician answered that it was not known whether there were 
obvious or subtle manifestations of psychiatric illness in 
the veteran's childhood.  The effect of a parental model 
(mother) who was mentally ill may have affected his early 
childhood development.  It was also noted that he had 
admitted to considerable truancy in high school and 
associated with others who experimented with drugs.  The 
examiner reflected that her review of the claims file 
suggested that he started to hear voices about 1978 or 1979.  
Therefore, he was manifesting symptoms of psychiatric illness 
in 1978 or 1979, but it was not known whether these were the 
first psychiatric symptoms manifested.  Also, inasmuch as he 
stated to this examiner that he did not stop abuse of alcohol 
until 1989, it was possible that his hearing voices was 
precipitated by alcohol or polysubstance abuse.  That is, it 
had an organic basis.  

The examiner was also requested to respond to the question of 
"[i]f manifested prior to the veteran's entry into the 
military, did the psychiatric illness undergo any chronic 
pathological advancement during periods of active duty or 
active duty for training?"  She opined that there was no 
evidence that the veteran's psychiatric illness had any 
pathological advancement during periods of active duty or 
active duty for training.  The opportunity for work, and the 
structure of active duty might have helped provide a focus 
for him.  

She was also asked to respond to the following: "[i]f the 
psychiatric illness was not manifested during active duty, 
within the one year presumptive period, or was not aggravated 
by active duty or active duty for training, what it the 
clinical significance of the psychiatric problems found 
during the military service?"  In response, she pointed out 
that he served only three months of active duty in 1982.  She 
added that review of the claims file suggested that he was 
discharged from the army because he was already on active 
duty in the Marine Corps Reserve and that this was not known 
to the army at the time of enlistment.  Regarding his reserve 
duty, she added that he apparently was discharged because he 
did not participate in, i.e., was absent from scheduled 
practice drill.  She opined that the clinical significance of 
any psychiatric problems he might have experienced was not 
clear.  It was added that his paranoid schizophrenia disorder 
might have a genetic component since his mother was also 
hospitalized repetitively.  She concluded that there was "no 
evidence" that the appellant's schizophrenia psychiatric 
disorder was "in any way related to his being in the Marine 
Reserves, or his three months of active duty Army service."  

As to the other issues on appeal, the Board notes that the 
postservice records show treatment on numerous occasions for 
each of these disorders.  For example, he was first seen for 
headaches and spasms in 1985.  Subsequently dated records 
include a CT scan of the brain in April 1989 that was 
interpreted as normal.  Subsequently dated records show, 
however, that his headaches continued.  He reportedly had 
muscle contraction headaches in May 1989 and was seen in 1991 
and 1992 for further complaints.  More recently in May 1995, 
when seen for psychiatric symptoms, he reported that he still 
experienced severe headaches.  These postservice records also 
show complaints of tinnitus since around March 1989.  
Additional VA records reflect continued reports of tinnitus, 
to include at the time of VA audiometric testing in 1995 when 
he again complained of tinnitus.  

His neck and back complaints appear to have begun in 1989.  
However, a cervical spine CT scan in January 1989 was 
negative, and in February 1989, a private physician noted 
that there was no evidence of spine pathology.  In March 
1990, his multiple complaints included neck pain.  

Analysis

After careful review of the evidence, the Board finds that of 
the three elements of a well grounded claim, the evidence of 
record in these cases fails to show a current disability 
(element one) and/or fails to show that a current disability 
is linked to a disease or injury of service origin (element 
three).  See Caluza, supra.  For the sake of convenience and 
clarity, the Board will separately address each disorder that 
may be involved in this case.  

Schizophrenia

There is ample evidence of a current acquired psychiatric 
disability, chronic paranoid schizophrenia.  The first prong 
of the Caluza analysis has thus been satisfied.  There is 
also of evidence of psychiatric problems just prior to his 
1982 stint in service and in July 1982 after entry into 
service when he was diagnosed as having a personality 
disorder.  Furthermore, the veteran's own account of being 
struck during active service is sufficient lay evidence of 
such occurrence, at least for the purposes of making the 
claim well grounded.  See King v. Brown, 5 Vet. App. 19, 121 
(1993).  Thus, the Board will assume that the second element 
of a well-grounded claim is established.  

However, the claim is not well grounded due to the lack of 
evidence to satisfy element three, a nexus between any 
current manifestation of an acquired psychiatric disorder and 
disease or injury in service, or for a psychosis, to a period 
of one year following service.  The only evidence advanced to 
support the existence of this element of a well-grounded 
claim is the assertions and statement of the veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has said that claimants unversed in medicine are not 
competent to make medical determinations involving medical 
diagnosis or causation.  In other words, since the veteran 
has had no medical training, his assertion that he currently 
has an acquired psychiatric disorder which is related to 
certain symptoms he experienced in service or to a period of 
one year following service, carries no weight.  See Espiritu, 
supra.  Nor can lay evidentiary assertion establish the nexus 
element on the basis of continuity of symptoms because 
acquired psychiatric disorders are not those subject to lay 
observations.  See Savage, supra.  Where the determinative 
issue involves medical causation or medical diagnosis, 
competent medical evidence to the effect that a claim is 
plausible is required for the claim to be well grounded.  See 
Grottveit, supra.  

As for the medical evidence of record, there is no medical 
evidence which relates paranoid schizophrenia, first 
diagnosed over a year after separation from service, to 
service or to within one year of service.  Moreover, the most 
recent examiner specifically opined after reviewing the 
claims file and examining the veteran that there was no 
causal relationship between his paranoid schizophrenia and 
his periods of service.  

Accordingly, as to this part of the veteran's claim, the 
Board finds that a well grounded claim has not been 
established, based on the lack of competent medical nexus 
evidence.  

PTSD

The Board notes that the evidence of record does not reveal a 
current diagnosis of PTSD.  Thus, as to the veteran's claim 
for service connection for PTSD, the first element of a well-
grounded claim, competent evidence of a current disability 
(medical diagnosis), is lacking here.  See 38 C.F.R. 
§ 3.304(f) (1998); Rabideau, supra; Brammer, supra.  

Since the Board is constrained to follow the evidence, and 
there is no evidence of a current diagnosis of PTSD of 
record, that part of the claim must be denied.  As was noted 
previously, the veteran is not competent to provide evidence 
as to matters requiring medical expertise, such as 
formulating a medical diagnosis or providing a medical 
opinion as to causation.  Therefore, his lay assertions that 
he has PTSD and that it is linked to being struck by a drill 
sergeant during active duty can not establish a medical 
diagnosis or to relate a medical disorder to service.  
Espiritu, supra.  

Personality Disorder

As to any personality disorder that has been reported, the 
Board points out that service connection may not be granted 
for a personality disorder as a matter of law pursuant to 
38 C.F.R. §§ 3.303(c), 4.9 (1999).  Also see Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.  

Conclusion

As to each of these psychiatric disabilities, the Court has 
held that "[i]n the absence of competent medical evidence of 
a current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  

As the board finds that the veteran has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for an acquired psychiatric disorder, 
to include schizophrenia and PTSD, the appeal must be denied.  

Headaches, Tinnitus, Disabilities Involving the Neck and 
Back, and Muscle Spasms

As to the veteran's claims for service connection for 
headaches, tinnitus, neck and back disorders, or muscle 
spasms, the Board notes that a review of the SMRs is negative 
for any complaints, treatment, or report of any of these 
disabilities.  While it may be argued that postservice 
records do not reflect chronic disabilities of the neck 
and/or back and for muscle spasms, the Board concedes that 
postservice records do show complaints of, or treatment for 
each of these symptoms.  The veteran has expressed his belief 
that each of these disabilities is related to service, 
particularly the incident when he was struck in the head.  

As there is medical evidence of headaches, tinnitus, neck and 
back pain, and muscle spasms, the Board concludes that for 
the purpose of establishing well-grounded claim, the first 
prong of the Caluza analysis (the existence of a current 
disability) has been satisfied.  The Board will assume 
without deciding that the second prong has been met by the 
lay evidentiary assertions.  However, the third prong 
(inservice disease or injury and medical nexus evidence) 
clearly has not been met.  As reported above, the SMRs are 
negative for these disorders, and there is no competent 
medical evidence to suggest incurrence or aggravation of any 
of these disorders during service.  No postservice complaints 
of headaches, tinnitus, neck or back pain, or muscle spasms 
has been associated in any way to the veteran's military 
service by any party with medical expertise.  

In the absence of competent medical evidence showing the 
incurrence of any of these disabilities during service, and 
no competent medical nexus evidence linking the veteran's 
service and any postservice headaches, tinnitus, neck or back 
pain, or muscle spasms, the claims are not well grounded.  

Additional Matters

The Board is, of course cognizant of, and accepts, the 
veteran's testimony and supporting lay evidence that he was 
struck on each side of the head by his drill sergeant.  While 
he has contended that this incident resulted in many of the 
above discussed disorders, the medical evidence of record 
does not indicate that this incident resulted in any 
medically identified disability during or after service, and 
as discussed above, as a lay person the veteran is not 
competent to ascribe any current pathology to the reported 
inservice injury.  Espiritu, supra.  


ORDER

A well-grounded claim not having been presented, service 
connection is denied for an acquired psychiatric disorder, to 
include schizophrenia and PTSD.  

A well-grounded claim not having been presented, service 
connection is denied for headaches.  

A well-grounded claim not having been presented, service 
connection is denied for tinnitus.  

A well-grounded claim not having been presented, service 
connection is denied for disability involving the neck and 
back.  

A well-grounded claim not having been presented, service 
connection is denied for muscle spasms.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

